Exhibit 10.2

 

AMENDMENT

 

 

This Amendment dated as of September 11, 2014 (the “Amendment”), amends that
certain Securities Purchase Agreement, dated as of February 22, 2011, as amended
to date (as amended, the “Purchase Agreement”), between PLC Systems Inc., a
Yukon Territory corporation (the “Company”) and the purchasers named therein
(the “Purchasers”).

 

WHEREAS, the undersigned Purchasers hold at least a majority in interest of the
outstanding Securities (as defined in the Purchase Agreement) sold under the
Purchase Agreement and by their execution of this Amendment, are authorized
pursuant to the terms of the Purchase Agreement to enter into this Amendment and
to amend certain terms under the Purchase Agreement; and

 

 WHEREAS, the Company and the Purchasers wish to amend the Purchase Agreement in
order to delete all rights of the Purchasers under Section 4.18 (Piggyback
Registration Rights) of the Purchase Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Purchasers agree to the
following modifications to the Purchase Agreement as follows:

 

1.     Amendment. Section 4.18 (Piggyback Registration Rights) of the Purchase
Agreement is hereby deleted in its entirety and shall be of no further force or
effect and the Company shall have no further liability or obligations
thereunder.

 

2.     Effect on Transaction Documents.  Except as expressly set forth above,
all of the terms and conditions of the Purchase Agreement shall continue in full
force and effect after the execution of this Amendment and shall not be in any
way changed, modified or superseded by the terms set forth herein. 
Notwithstanding the foregoing, this Amendment shall be deemed for all purposes
as an amendment to the Purchase Agreement as required to serve the purposes
hereof, and in the event of any conflict between the terms and provisions of the
Purchase Agreement, on the one hand, and the terms and provisions of this
Amendment, on the other hand, the terms and provisions of this Amendment shall
prevail.

 

3.     Amendments and Waivers. The provisions of this Amendment can be amended
or waived in the manner permitted under the Purchase Agreement.

 

4.     Execution. This Amendment may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.     Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be determined pursuant to
the Governing Law provision of the Purchase Agreement.

  

 
1 

--------------------------------------------------------------------------------

 

 

Exhibit 10.2

 

6.     Entire Agreement.  This Amendment contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Amendment.

 

[Signature page follows]

  

 
2 

--------------------------------------------------------------------------------

 

 

Exhibit 10.2

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

 

PLC SYSTEMS INC.

 

 

 

 

 

By:

/s/ Gregory W. Mann

 

 

Name: Gregory W. Mann

 

 

Title: Chief Financial Officer

 

 

 

[Purchaser Acknowledgement follows]

  

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 10.2

 

PURCHASER ACKNOWLEDGEMENT

 

The undersigned Purchaser hereby agrees to be bound by the terms of this
Amendment to Purchase Agreement.

 

NAME OF PURCHASER:

 

 

 

 

 

Signature of Authorized Signatory: 

 

 

 

 

 

Name of Authorized Signatory: 

 

 

 

 

 

Title of Authorized Signatory:

 

 